TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00188-CV



                                 Sigifredo Guzman, Appellant

                                                v.

                                     Elsa Ramos, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        NO. C-1-CV-07-008093, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In this restricted appeal from a no-answer default judgment, Sigifredo Guzman and

Elsa Ramos have filed a Joint Motion to Vacate Trial Court Judgment. We grant the motion, vacate

the judgment, and remand to the trial court for further proceedings.




                                             Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Vacated and Remanded on Joint Motion

Filed: January 23, 2009